Citation Nr: 1516308	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  07-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for meniscus impairment of the left knee. 

2. Entitlement to service connection for meniscus impairment of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The Veteran testified at a hearing before the undersigned in December 2008.  A transcript is of record. 

The Board remanded these claims in January 2009 and July 2012 for further development.  

Service connection for degenerative arthritis of the bilateral knees was granted in a January 2013 rating decision.  Service connection was also granted for instability of the left and right knees in an April 2013 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned.  Therefore, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The Veteran contends that service connection is also warranted for meniscus tears of the bilateral knees, according to the March 2013 appellant's brief.  The Board finds that the scope of the Veteran's claim for bilateral knee disorders encompasses any pathology that may be diagnosed with respect to the knees.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, notwithstanding the grants of service connection for degenerative arthritis and instability of the knees, the issue of whether service connection is also warranted for bilateral meniscus tears remains in appellate status, assuming this represents pathology distinct from the degenerative arthritis.  


FINDING OF FACT

The Veteran's bilateral meniscus tears were incurred in active service.  


CONCLUSION OF LAW

Service connection for bilateral meniscus tears is established.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, service connection is already in effect for degenerative arthritis and instability of the bilateral knees.  An August 2007 VA treatment record shows that a magnetic resonance imaging (MRI) scan revealed meniscus tears and degeneration of the articular cartilage in both knees.  The clinician opined that the Veteran's degeneration of the left and right knees was aggravated during active service due to running on boots for a long period of time and marching.  An April 2013 VA examination report notes that a November 2008 VA MRI study showed a torn meniscus of the left knee but not the right, which is in keeping with a December 2007 VA operation report showing that the Veteran underwent repair of the right knee meniscus tear.  If there was a torn meniscus of the right knee at any point during the pendency of this claim, service connection may still be established, including for any post-operative residuals.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the August 2012 VA opinion, the clinician opined that the Veteran's bilateral knee arthritis was directly incurred in active service.  

Accordingly, resolving reasonable doubt in favor of the claim, service connection for bilateral meniscus tears is granted.  See 38 U.S.C.A. §§ 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In separately granting service connection for bilateral meniscus tears, the Board intimates no findings as to how this grant may affect the evaluations currently assigned the Veteran's bilateral knee disabilities.  This decision simply clarifies that the Veteran's service-connected pathology of the knees includes the meniscus tears or their residuals. 


ORDER

Service connection for meniscus impairment of the left knee is granted. 

Service connection for meniscus impairment of the right knee is granted. 



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


